Title: To Thomas Jefferson from George Washington, 8 December 1780
From: Washington, George
To: Jefferson, Thomas



Sir
New Windsor 8th. Decr. 1780

I have the honor of introducing to your Excellency the Marq[uis] de la Fayette, Majr. General in our army and an officer of Rank in those of France. This Gentlemans character, illustrious birth and fortune, cannot be unknown to you, though you may be unacquainted with his person. I should be wanting in that justice which is due to his great merit, to his early attachment to the American Cause, and to his powerful support of it here and at the Court of Versailles; was I to permit him to depart for the Southern Army without this testimony of the sense I entertain of his worth, and recommendation of him to your attention.
He will, probably, be accompanied by his Brother in law the Viscount de Noailles, and Count Damas; Gentleman of Family, Fortune and Rank in the French Army at Rhode Island, whose Zeal to serve America has prompted them to make a Winters Campaign to the Southward if permission can be obtained from the Count de Rochambeau to be absent from their respective Commands so long.
With much esteem & respt. I have the honr. to be Yr. Excellency’s Most Obedt. Hble Ser[vt],

Go: Washington

